EXHIBIT 10.2

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Third Amendment”) is made as of
February 28, 2017, by and between ARE-TECHNOLOGY CENTER SSF, LLC, a Delaware
limited liability company (“Landlord”), and CALITHERA BIOSCIENCES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A.

Landlord and Tenant are now parties to that certain Lease Agreement dated as of
February 14, 2013, as amended by that certain letter agreement dated as of March
31, 2013, as further amended by that certain First Amendment to Lease Agreement
dated as of October 30, 2013, and as further amended by that certain Second
Amendment to Lease Agreement dated as of February 23, 2016 (the “Second
Amendment”) (as amended, the “Lease”).  Pursuant to the Lease, Tenant leases
certain premises consisting of approximately 53,980 rentable square feet
(“Premises”) in a building located at 343 Oyster Point Boulevard, South San
Francisco, California, which Premises consists of (i) that certain premises
containing approximately 17,507 rentable square feet, (ii) that certain premises
containing approximately 11,573 rentable square feet, and (iii) that certain
premises containing approximately 24,900 rentable square feet. The Premises are
more particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B.

Landlord and Tenant desire, subject to the terms and conditions set forth below,
to amend the Lease as provided in this Third Amendment.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Excess Rents.  Tenant has entered into a sublease agreement with respect to a
portion of the Premises (the “Encoded Genomics Sublease”) with Encoded Genomics,
Inc., a Delaware corporation.  Tenant may, during the term of the Encoded
Genomics Sublease, retain 100% of the Excess Rent realized by Tenant under the
Encoded Genomics Sublease and shall not be required to pay any Excess Rent to
Landlord with respect to the Encoded Genomics Sublease.  Tenant shall be
required to pay to Landlord 50% of Excess Rents realized by Tenant under any
other sublease(s) of all or a portion of the Premises other than the Encoded
Genomics Sublease pursuant to and in accordance with Section 22(d).

2.

OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

3.

Security Deposit.  Section 7 of the Second Amendment is hereby amended to
provide that Tenant shall be required to deliver to Landlord on or before
February 28, 2017, either (a) an additional Letter of Credit which increases the
amount of the existing Letter of Credit being held by Landlord to $440,000, or
(b) an additional Letter of Credit in the amount of $394,482 as provided for in
Section 7 of the Second Amendment.

721959618.7

--------------------------------------------------------------------------------

 

4.

California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection with respect
to the Premises, Building and/or Project; and (ii) if Tenant subsequently elects
to obtain a CASp inspection with respect to the Premises, Building and/or
Project, then Landlord and Tenant hereby agree as follows (which constitute the
mutual agreement of the parties as to the matters described in the last sentence
of the foregoing notice):  (A) Tenant shall have the one-time right to request
for and obtain a CASp inspection, which request must be made, if at all, in a
written notice delivered by Tenant to Landlord; (B) any CASp inspection timely
requested by Tenant shall be conducted (1) at a time mutually agreed to by
Landlord and Tenant, (2) in a professional manner by a CASp designated by
Landlord and without any testing that would damage the Premises, Building or
Project in any way, and (3) at Tenant’s sole cost and expense, including,
without limitation, Tenant’s payment of the fee for such CASp inspection, the
fee for any reports prepared by the CASp in connection with such CASp inspection
(collectively, the “CASp Reports”) and all other costs and expenses in
connection therewith; (C) the CASp Reports shall delivered by the CASp
simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and expense,
shall be responsible for making any improvements, alterations, modifications
and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in the Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

5.

Miscellaneous.

a.This Third Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Third Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
the transaction reflected in this Third Amendment and that no Broker brought
about this transaction, other than Savills Studley.  Landlord and Tenant each
hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than Savills Studley, claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to

 

721959618.7

2

[g201705080450108694864.jpg]

 

--------------------------------------------------------------------------------

 

this leasing transaction.  Landlord shall pay any commission due to Savills
Studley pursuant to a separate written agreement between Landlord and Savills
Studley.

c.This Third Amendment is binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.

d.This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto.

e.Except as amended and/or modified by this Third Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Third Amendment.  In the event
of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall
prevail.  Whether or not specifically amended by this Third Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Third Amendment.

[Signatures are on the next page.]




 

721959618.7

3

[g201705080450108694864.jpg]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

TENANT:

 

CALITHERA BIOSCIENCES, INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Susan Molineaux

Its:

 

President and Chief Executive Officer

 

 

LANDLORD:

 

 

 

ARE-TECHNOLOGY CENTER SSF, LLC,

a Delaware limited liability company

 

 

 

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

By:

 

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

By:

 

/s/ Eric S. Johnson

Its:

 

Senior Vice President, Legal Affairs

 

 

 

 

 

 

 

 

 

721959618.7

4

[g201705080450108694864.jpg]

 